Locher, J.,
dissenting. The majority holds that R. C. 4123.519 is remedial in nature and, therefore, a retroactive application of the 1979 amendment is constitutional. In Rucker v. Master Metals (October 23, 1980), No. 41856, unreported, the Court of Appeals for Cuyahoga County correctly criticized appellants’ conclusion that the 1979 amendment is remedial and stated as follows:
“In support of their argument that the statute is remedial, appellants cite several cases which state that any statute granting a right of appeal or review to the Court of Common Pleas from an order of the Industrial Commission is remedial and may be given retroactive operation. That statement is overly broad and must be confined to the facts of the cases in which it appears. Those cases, in fact, reinforce the opinion of this court because a close look reveals that none of the statutes characterized as remedial granted or removed the jurisdiction of the court to hear the appeal. Only the procedural aspect was changed. [Emphasis sic.]
“State, ex rel. Slaughter, v. Industrial Commission (1937), 132 Ohio St. 537, concerned a claim by the widow of a relief worker who died from an accidental injury suffered in the course of his employment. The law in effect at the time of the employee’s death, G. C. 1465.90, provided [that] when the Industrial Commission denied a claim on jurisdictional grounds at the hearing and again at a rehearing, claimant could appeal to the Court of Common Pleas. Claimant’s rights were then determined by a judge or jury based upon the evidence contained in the rehearing record. In a subsequent law pertaining to relief workers, G. C. 3496.13, a claimant’s appeal to the Common Pleas Court could be decided by the court solely upon the Industrial Commission’s finding of fact and conclusions of law.
*286“The Supreme Court held G. C. 3496-13 was remedial. This does not conflict with our decision in the instant appeals because G. C. 3496-13 did not disturb jurisdiction. The court had jurisdiction to hear appeals for relief workers’ injury claims before and after G. C. 3496-13 was enacted, only the method was changed.
“Similarly, in State, ex rel. Michaels, v. Morse (1956), 165 Ohio St. 599, the Court of Common Pleas already had jurisdiction to hear a claimant’s appeal from the Industrial Commission’s decision on an injury claim when the 1955 amendment to R. C. 4123.519 provided the employer and administrator with the right to appeal. The amendment added parties, not jurisdiction, and was determined to be remedial.
a * * *
“The statute involved in the appeals before this court confers jurisdiction over new subject matter; viz., occupational disease cases. Therefore, R. C. 4123.519 is substantive in nature and may not be applied retroactively.”
Cases such as Slaughter, Morse and Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115, on which the majority bases its result apply only if& provision is remedial in nature. Likewise, the majority quotes paragraph one of the syllabus in State, ex rel. Holdridge, v. Indus. Comm. (1967), 11 Ohio St. 2d 175, which merely refers to methods of review, not the right of judicial review.
Accordingly, this amendment establishes jurisdiction in the Court of Common Pleas. See Cadle v. General Motors Corp. (1976), 45 Ohio St. 2d 28, paragraph one of the syllabus. “Courts of Common Pleas do not have inherent jurisdiction in workman’s compensation cases but only such jurisdiction as is conferred on them under the provisions of the Workmen’s Compensation Act.” Jenkins v. Keller (1966), 6 Ohio St. 2d 122, paragraph four of the syllabus. Therefore, by establishing jurisdiction in the Court of Common Pleas, the 1979 amendment creates an opportunity for parties to claims alleging an occupational disease to receive a judicial determination of issues arising out of these claims.
This court has previously observed that “[i]f the statute is jurisdictional, it is a substantive law of this state * * * .” Akron v. Gay (1976), 47 Ohio St. 2d 164, 165-166. Likewise, it *287is well settled that Section 28 of Article II of the Ohio Constitution requires that any law affecting substantive rights be applied prospectively. See Gregory v. Flowers (1972), 32 Ohio St. 2d 48, 52-53.
Therefore, we should apply prospectively this 1979 amendment to R. C. 4123.519. This provision creates a new substantive right by granting jurisdiction in the Court of Common Pleas for appeals of occupational disease claims.
Accordingly, I would hold that appellant’s attempt to appeal this occupational disease claim to the Court of Common Pleas was impermissible.
Holmes and Krupansky, JJ., concur in the foregoing dissenting opinion.